ANJDERSON, J.
While there appears to be some conflict in the authorities as to what constitutes an appointment to office, the definition of “what constitutes *551appointment,” and to which we adhere, is: Where the power of appointment is absolute, and the appointee has been determined upon, no further consent or approval is necessary, and the formal evidence of the appointment, the commission, may issue at once. Where, however, the assent or confirmation of some other officer or body is required, the commission can issue or the appointment be complete only when such assent or confirmation is obtained. — People v. Bissell, 49 Cal. 407. In either case the appointment becomes complete when the last act required of the appointing power is performed.— State v. Barbour, 53 Conn. 76, 22 Atl. 686, 55 Am. Rep. 65. In cases where a commission is required, the appointment is complete when the commission is signed by the executive, and sealed if necessary, and is ready to be delivered or transmitted to the appointee. — Meechem on Public Officers, § 114. There seems to be a distinction as to when the appointment becomes complete, in cases Avhere the commission is to be signed by the appointing poAver and when signed and issued by another. If the commission is to be signed by the appointing power, the issuance of same is essential to a completion of the appointment. — Gonger v. Gilmer, 32 Cal. 75. If, hoAvever, such formal act is to be performed by some one other than the appointing poAver, it constitutes no part of the appointing power.- Section 1470 of the Code of 1907 requires commissions to offices to be signed by the Governor and countersigned by the Secretary of State, unless it be the commission to the Secretary of State, which must be signed by the Governor alone. Section 1469 provides what officers must have commissions, and does not include city commissioners or other officers not mentioned; but section 1474, in providing for filling vacancies in all state offices, requires that the appointee must be commissioned. *552Therefore there is a field of operation for both statutes;: section 1469 requiring commissions for all offices therein named, whether elected or appointed, and section 1474 requiring a commission to all offices appointed by the Governor to fill vacancies, whether among the officers named in section 1469 or.not. Indeed, it seems to-be the policy of our legislative system that a commission is essential to the exercise of the duties of a commissioned officer, as section 7447 of the Code makes it an ojíense for an officer required to have a commission to exercise the duties of the office- without first having obtained the commission. This is an old section of the Code, and was amended, by implication, by new section 1472 of the Code, in so far as it might apply to elective-officers who had provided themselves with a legal certificate of tlieir election. As to all others, it is still in force, and .indicates that all appointments should be-made by the issuance of a commission, and which is essential to the exercise of the duties of the office. “The-power to appoint to fill vacancies may exist in two-classes of cases: (1) Vacancies in offices originally filled by appointment; and (2) vacancies in offices originally filled by election. A vacancy exists when there-is no person lawfully authorized to assume and exercise-at present the duties of the office.” — Meeehem on Public Officers, § 125. Mr. Meeehem also says, in speaking of a. newly created office, in section 182 of his work:: “Whether a newly created office, which has never had an incumbent, and which no one is now legally author- ■ ized and qualified to assume, can be deemed vacant, sons to authorize an appointment to fill it, is a question upon which the authorities are not in harmony; but the-weight of authority seems to be that it is to be deemed vacant.” Thus it is said in Indiana: “There is no technical or peculiar meaning to the word ‘vacant/ as used *553in the Constitution. It means empty, unoccupied; as applied to an office, without an incumbent. There is no basis for the distinction- urged that it applies only to offices vacated by death, resignation, or otherwise. An existing office, without an incumbent, is vacant, whether it be a new or an old one. A new house is as vacant as one tenanted for years which was abandoned yesterday. We must take the words in their plain usual sense.”— Stocking v. State, 7 Ind. 326; State v. Irvin, 5 Nev. 111; People v. Mott, 3 Cal. 502; Rhodes v. Hampton, 101 N. C. 629, 8 S. E. 219.
We now coiné to the last and most serious question in the case: Are the commissioners of the city or town of Hartselle state officers within the meaning of section 1474 of the Code of 1907? Judge Dillon, in his great work on Municipal Corporations, in drawing a distinction between state and municipal officers (volume 1 [5th Eel.] §97), says: “Questions have arisen under special constitutional provisions respecting the authority of the Legislature over municipal offices and officers. And here it is important to bear in mind the before-mentioned distinction between state officers — that is, officers whose duties concern the state at large, or the general public, although exercised within defined territorial limits — and municipal officers, whose functions relate exclusively to local concerns of the particular municipality. The administration of justice, the preservation of the public peace, and the like, although confided to local agencies, are essentially matters of. public concern; while the enforcement of municipal bylaws proper, the establishment of local gasworks, of local waterworks, the construction of local sewers, and the like, are matters which ordinarily pertain to the municipality, as distinguished from the state at large.” This section was approved and quoted in the opinion of *554our own court in the case of Montgomery v. State, 107 Ala. 372, 18 South. 157. Said Campbell, C. J., in the case of People v. Hurlbut, 24 Mich. 83, 9 Am. Rep. 103: “The preservation of the peace has always been regarded, both in England and in America, as one of the most important prerogatives of the state. It is not the peace of the city or county, but the peace of the king or state, that is violated by crimes and disorders. The prosecution is on behalf of the state. The trial is before tribunals created and regulated by the state. The remission of punishment is by the Governor of the state.”
Acts 1911, p. 591, providing for a commission form of government in cities having a population of from 1,000 to 25,000 inhabitants, gives the commission authority and jurisdiction to preserve the peace and to enforce certain state statutes, as well as the by-laws and ordinances of the municipality. They shall have power to exercise the authority and jurisdiction, executive, legislative, and judicial as was exercised by the then existing mayor, aldermen and board of police commissioners, and all other boards except the boards of education, S'ee section 6 of the act. Article 14 of the municipal law (page 596, vol. 1, Code of 1907), in providing for the enforcement of the law and the administration of justice, defines a “recorder” to be any person authorized therein to hold municipal court, and in the absence of any such recorder authorizes any councilman to preside over the court, and gives him the same power and authority therein granted to recorders. Section 1215, in defining the jurisdiction of recorders, also gives to the office the powers of an ex officio justice of the peace, except in civil matters, and also provides that in certain instances any councilman may act as recorder, witli his full power and authority. The commissioners being-state officers, to be first appointed by the Governor un*555der the terms of the act, the manner of making said appointments was governed by section 1474 of the Code of 1907, and which requires that all appointees to fill vacancies must be commissioned, and the issuance of which, we think, ivas essential to a complete appointment. In the case of Ex parte Wiley, 54 Ala. 226, the court did not hold that a county solicitor was not a state officer in the general acceptation of the term, but simply held that there was a broad distinction between officers properly termed state officers and those termed county officers, and that a county solicitor was not a state officer, as used and contemplated in section 23 of article 4 of the Constitution of 1868, relating to the impeachment of state officers. It was not held or intimated that a county solicitor was not a state officer in the general acceptation of the term. The same writer subsequently said, in the case of Winter v. Sayre, 118 Ala. 31, 24 South. 94: “The Constitution and the Legislature create two classes of public offices and officers— offices and officers of the state, and county offices and officers.” Of course, there is a distinction between the two classes; but neither of these cases hold that county officers are not state officers also, or that a county officer is to no intent and purpose a state officer. Says Judge Brickell : “Every public officer, judicial, ministerial, or executive, deriving place and authority from the Constitution and laws is an officer of this state, and not of any other sovereignty or jurisdiction. If the mere abstract force of words he consulted, the intendant or mayor * * * may be said to be ‘judges of this state.’ ”
Thus it would seem that these commissioners are state officers, under the broad and general use of the words, notwithstanding there may be a marked distinction between them and what are termed state and conn*556ty officers in their strict or proper use in a Constitution or law which deals separately and distinctly with state and county officers. On the other hand, it has been the legislative policy to require a commission as a condition precedent to the appointment by the Governor in filling-all vacancies. The words “state and county officers,” as used in section 1474, are intended to include all vacancies to state and county offices as used in a broad and general sense, and should not be confined to state and county officers in the restrictive sense, or to those officers as set out in section 1469 of the Code. Otherwise, section 1474 will read very differently from what it says, and would say all offices required to have a commission, or all officers mentioned in section 1469, instead of requiring that “all appointees must be commissioned,” thus intending that a commission must issue as a condition precedent to the appointment to fill a vacancy. Nor is it reasonable to say that the statute requires a commission in some instances and not in others, for section 1474 contemplates that every appointment to be made by the Governor shall be completed by the issuance of a' commission.
• It may be conceded, however, for present purposes, that the office in question is strictly a municipal one, and not a state or county one, within the provision of section 1474 of the Code, yet it was made appointive at the outset, and while the act is silent as to how the Governor shall make the appointment, and does not in express terms require a commission, it must be concluded that the Legislature contemplated that the appointment should be made in the then existing form and manner, and under the terms of the law then existing and referable to appointments to be made by the Governor. In other words, until a recent date when officers of this character were made appointive by the Governor, he *557supplied vacancies by appointment only, and almost, if not entirely, to state and county offices, and which said appointments were completed by the issuance of a commission as required by the statute; and it must be assumed that the Legislature intended and contemplated, in the present act, that the authority to appoint would be exercised under existing rules and regulations. It was well known when this act was passed that appointments by the Governor to fill vacancies could be completed only by the issuance of a commission, and the Legislature must have intended that these new appointments should be made in the same manner. When words which have a known meaning and significance are used in a statute, it must be presumed that the Legislature used or adopted them in their well-known meaning and sense; the contrary-not appearing. The Legislature used the word “appoint,” meaning that the vacancies would be filled in the same manner and with the same formality as then existing for appointing to vacancies; otherwise, they would have doubtless said the Governor should name the first commissioners, instead of “appoint.” I do not think that the attempted appointment of the relator was complete, and that it was in fieri until the signing of a commission by the Governor, and it is my opinion that the respondent, who holds under a commission, is entitled to the office.
A majority of the court are of the opinion that the vacancy in question was not of a state office, and was not one which required a commission in order to complete the appointment to fill same — that the relator was legally and duly appointed, and which said appointment was beyond the control of the Governor. The case must therefore be affirmed.
Affirmed.
*558McClellan, Mayfield, Sayre, and Somerville, JJ., concur. Simplon and Anderson, JJ., dissent. Dowdell, C. J., not sitting.